Per Curiam.
It appearing by written stipulation this day filed in the office of the clerk of this court that the appellants Caleb C. Heath and Viola J. Heath, by and through their attorneys of record Nutter & Hebert, Sidney, and Leif Erickson, Helena, *609and the respondents C. R. Teter, ¥m. M. Hanlon and Rouene Hanlon, by and through their attorneys Leavitt & Lucas, Miles City, and F. F. Haynes, Forsyth, have stipulated and agreed that the appeal now pending before this court in the above entitled and numbered cause may be dismissed and that the appellants and the respondents pay their own costs.
Now therefore it is ordered that said appeal be and it is hereby dismissed and that appellants pay appellants’ costs and that respondents pay respondents’ costs herein.
MR. CHIEF JUSTICE ADAIR and MR. JUSTICES ANDERSON, DAYIS and BOTTOMLY concur.